Citation Nr: 0724054	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for asthma.

3.  Entitlement to an initial compensable rating for right 
carpal tunnel syndrome.

4.  Entitlement to an initial compensable rating for left 
carpal tunnel syndrome.

5.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
September 2003.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  

In August 2006, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Wilmington, 
Delaware RO.  A transcript of the hearing is of record.  At 
the hearing, the veteran withdrew his appeal with respect to 
the issues of entitlement to service connection for 
disability of the thoracic spine and hearing loss disability 
and entitlement to a higher initial rating for migraine 
headaches.  

The issues of entitlement to increased ratings for the 
veteran's asthma and TMJ myofascial pain syndrome are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran does not have chronic allergic rhinitis.

2.  The veteran's right carpal tunnel syndrome is productive 
of no significant functional impairment.

3.  The veteran's left carpal tunnel syndrome is productive 
of no significant functional impairment.


CONCLUSIONS OF LAW

1.  Chronic allergic rhinitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for a compensable rating for the veteran's 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic 
Code 8515 (2006).

3.  The criteria for a compensable rating for the veteran's 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 
8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to his claim for service connection, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that he should submit all pertinent evidence in his 
possession, by letter mailed in February 2004, prior to its 
initial adjudication of the claim. 

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for allergic rhinitis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim was no more than 
harmless error.

With respect to the initial rating claims, the appellant was 
provided adequate notice, to include notice concerning the 
effective-date element of the claim, in a March 2006 letter, 
subsequent to the initial adjudication of the claim.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
initial rating claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on either of these claims would have been 
different had complete VCAA notice been provided at an 
earlier time.  Therefore, the Board also concludes that there 
was no prejudice to the appellant as a result of the failure 
to provide complete VCAA notice at an earlier time.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that during his August 2006 hearing, the veteran 
testified that he would be submitting additional medical 
evidence including a diagnosis of allergic rhinitis from his 
private physician.  The record was held open for 30 days, but 
no additional evidence was received.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.


In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.


Service Connection Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was examined in 
March 2003 following pulmonary function tests that showed 
evidence of asthma.  The veteran reported a history of 
allergies and received an allergy referral.  He was not 
diagnosed with allergic rhinitis.  In addition, although the 
veteran had noted on several medical history forms that he 
had a history of allergies, on his respirator medical 
questionnaire he noted that he had one attack of allergies in 
1990 that had not reoccurred.  The report of examination for 
discharge in August 2003 shows that the only diagnosis 
recorded with respect to the veteran's respiratory system was 
asthma.

The Board finds that the post-service medical evidence of 
record does not include a valid diagnosis of allergic 
rhinitis.  In this regard, the Board notes that the veteran 
was provided a VA examination in March 2004 and was diagnosed 
with allergic rhinitis; however, this diagnosis is based on 
the veteran's recitation of his medical history.  As noted 
above, the veteran's service medical records do not show that 
the veteran was diagnosed with allergic rhinitis, and his 
March 2004 physical examination disclosed no objective signs 
of allergic rhinitis.  The veteran's ears, nose, and throat 
were found to be normal, and his respiratory difficulties 
were attributed to asthma.  In short, the VA examiner 
diagnosed the veteran with allergic rhinitis based on the 
veteran's report of hay fever and pollen allergies.  The 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  Therefore, 
the March 2004 VA examination is not very probative.

The record contains no other medical evidence establishing 
that the veteran has allergic rhinitis.  As noted above, 
while the veteran testified at his August 2006 VA examination 
that he would submit treatment records from his private 
physician containing a diagnosis of allergic rhinitis, no 
such evidence is associated with the claims folder.  

The Board has also considered the veteran's statements to the 
effect that he has allergic rhinitis, but this is not 
competent evidence of the claimed disability since lay 
persons such as the veteran are not competent to render a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


Initial Rating Claims

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

The veteran is right-handed.  His carpal tunnel syndrome is 
currently rated by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the major upper extremity 
warrants a 10 percent evaluation if it mild.  A 10 percent 
evaluation is also assigned for mild incomplete paralysis of 
the median nerve of the minor upper extremity.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Analysis

In the April 2004 rating decision on appeal, the veteran was 
granted service connection for right and left carpal tunnel 
syndrome and assigned noncompensable disability ratings, 
effective September 10, 2003.  The veteran contends that his 
right and left carpal tunnel syndrome should be assigned 
higher disability evaluations.  During his August 2006 
hearing, he testified that he had not undergone medical 
treatment for his carpal tunnel syndrome, and that he wore a 
brace at night.

Service medical records show that the veteran was diagnosed 
with right carpal tunnel syndrome in September 2002 following 
complaints of tingling and numbness in his right wrist.  
Range of motion was found to be normal with a mild decrease 
in sensation.  

The veteran was provided a VA examination in March 2004 to 
determine the severity of his right and left carpal tunnel 
syndrome.  He complained of numbness in his fingers and 
discomfort in his hands that was aggravated by use.  Upon 
physical examination, the veteran's upper extremity joints 
were found to be normal with normal range of motion.  His 
sensory system had normal touch, position, and vibration 
sense.  There were no crepitation, no limitation of motion, 
no excess fatigability, and no inccordination.  The examiner 
noted that the veteran did not have an impaired ability to 
execute skilled motion smoothly without pain.  The diagnosis 
was pain in both hands and carpal tunnel syndrome.  

The Board finds that a compensable disability rating is not 
warranted for the veteran's right or left carpal syndrome.  
While a mild decrease in sensation was noted during service 
in September 2002, all pertinent findings were normal on the 
March 2004 VA examination and there is no other medical 
evidence showing any pertinent symptomatology since the 
veteran's discharge from service.  

ORDER

Entitlement to service connection for chronic allergic 
rhinitis is denied.

Entitlement to an initial compensable rating for right carpal 
tunnel syndrome is denied.

Entitlement to an initial compensable rating for left carpal 
tunnel syndrome is denied.


REMAND

The Board finds that additional development is necessary 
before deciding the veteran's claims for higher initial 
ratings for his service-connected asthma and TMJ pain 
syndrome.  In this regard, the Board notes that while the 
veteran was provided a March 2004 VA examination of his jaw, 
the examiner noted that if service connection was awarded for 
the veteran's jaw disability, he should undergo an 
examination by a specialist in oro-facial pain.  In addition, 
the veteran was provided a March 2004 VA general medical 
examination, and although he was diagnosed with asthma, 
pulmonary function tests were not performed.  The examination 
report is therefore not adequate for rating purposes.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
either of the disabilities at issue since 
his discharge from service or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
asthma.  The claims folder must be made 
available to and reviewed by the 
examiner.  Pulmonary function tests must 
be performed, as well as any other 
indicated studies.  The RO or the AMC 
should ensure that the examination report 
provides all information required for 
rating purposes.

4.  The veteran should also be scheduled 
for an examination by a specialist in 
oro-facial pain to determine the current 
degree of severity of the veteran's TMJ 
pain syndrome.  The claims file must be 
made available to and reviewed by the 
examiner.

All symptoms and functional impairment 
associated with the disorder should be 
identified.  In particular, the examiner 
should specify the range of inter-incisal 
motion and the range of lateral excursion 
motion in millimeters.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


